Hemphill, Ch. J.
Suit to recover from the stakeholder money staked as a het upon a horse race. Petition alleges that the judges could not decide which of the two horses had won the race, and proclaimed that each party should draw his het or run the race over, and that the petitioner in the exercise of his discretion, did not choose to run the race again, but demanded of the appellee, Searcy, (the stakeholder,) the money placed by the appellant in his hands as a wager, which he refused to deliver. General demurrer to the petition was sustained and the plaintiff appealed.
In this judgment of the Court there is believed to be manifest error. The plaintiff, by his showing, which on demurrer must be taken as true, had the right, if he chose, to withdraw his money. This was demanded by him, and on refusal he was entitled to his action. The judgment is reversed and cause remanded.
¡Reversed and remanded.